Bunn, C. J., (dissenting). A fair construction of the letter does not authorize the conclusion that the defendant intended to .suborn witnesses. From its language, he being evidently an ignorant person, it may have meant to have Lawrence merely speak the truth. This note or letter raised no question for the jury. Like any other instrument of writing, its linguistic meaning is for the court to determine. Furthermore, I think the undelivered letter may be regarded as a privileged communication between husband and wife. The ■exceptions to the rule of nonadmissibility are based upon the act of the party to be affected voluntarily giving the substance of the ■communication to a third person. An exception to the general rule is not made where the writing, as in this case, was extorted by force or intimidation from the wife or husband, nor where the one or the other is made to divulge a verbal privileged communication. See State v. Mathers, 15 L. R. A. 268, note. I think the judgment should be reversed.